929 F.2d 691Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rexford Garland CASSIDY, Plaintiff-Appellant,v.B.C. COUNTS, Captain, Thomas Israel, Warden, Kurt Fox,Doctor, Edward C. Morris, Edward W. Murray,Officer Alfred, Defendants-Appellees.
No. 91-6508.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.
Decided March 22, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg.  James H. Michael, Jr., District Judge.  (CA-88-55-H)
Rexford Garland Cassidy, appellant pro se.
William W. Muse, Assistant Attorney General, Sandra Morris Holleran, McGuire, Woods, Battle & Boothe, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Rexford Garland Cassidy appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cassidy v. Counts, CA-88-55-H (W.D.Va. Dec. 21, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.